DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of some of the certified copies of papers required by 37 CFR 1.55. A translation of the certified copy of the foreign priority application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 and 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because of the following informality: In Fig. 1, “element 1” should be shown as --element 10-- as per the specifications on pg 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
Claim Objections
Claims 4-8, 10, 14-18, and 20 are objected to because of the following informalities:  
Independent claims 1 and 11 recite: “build at least one of an embedding model or a relation model” and “inputting a test triple into at least one of the embedding model or the relation model”.  The wording of these claims suggests that, in order for the process to be fully carried out either an embedding model or a relation model can be used. However, claims 4-8 and 14-18 depend upon the specific utilization of an embedding model, and claims 10 and 20 depend upon the specific utilization of a relation model. These dependent claims, therefore, cannot function if the independent claim is carried out as recited, with only the utilization of the model other than the one required for the dependent claim (i.e. claims 4-8 and 14-18 are moot if a relation model is used, and claims 10 and 20 are moot if an embedding model is used). It is, therefore, suggested that the claim language be amended to remove the “at least one of...or” language and .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a triple selector configured to select...; a sampler configured to create ...; a model builder configured to embed; and an incorrect triple detector configured to detect....” in claim 1, and “a filtering unit configured to filter...;”, in claim 4.
Regarding the terms “triple selector”, “sampler”, “model builder”, “incorrect triple detector”, and “filtering unit”, the terms are generic placeholders. There is no evidence that one or ordinary skill in the art would understand the structure by looking at the terms. Further, the terms are modified by the functional language “configured to”, but are not modified by a sufficient structure for performing the claimed function. Specifically, “triple selector”, “sampler”, “model builder”, “incorrect triple detector”, and “filtering unit” is a/are mere functional descriptions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim(s) 1 and 11, the limitation(s) of “select a target triple”, “create a sentence model”, “embedding the sentence model”, and “inputting a test triple”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental process of a human reading a specific triple written down in a list of triples, writing down the specific triple along with other triples 
This judicial exception is not integrated into a practical application because the recitation of “a system”, “triple selector”, “sampler”, “model builder”, and “incorrect triple detector”, in claim 1 reads to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using page 21, lines 4-15 in the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to select, create, embed, and input amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	
	
, which reads on a human erasing specific entities from the written triples. No additional limitations are present.

With respect to claim(s) 3 and 13, the claim(s) recite(s) “sets the number of relations differently”, which reads on a human deciding how many triples to choose that match with the first entity of the first triple and choosing a different number of triples that match with the other entity. No additional limitations are present.

With respect to claim(s) 4 and 14, the claim(s) recite(s) “filter out unrelated entities”, which reads on a human recognizing entities that are not related, and not using them in the calculations. Claim 4 further recites a filtering unit, which reads on a generalized computer component as per page 21, lines 4-15 in the specification.

With respect to claim(s) 5 and 15, the claim(s) recite(s) “performing clustering”, which reads on a human writing down the calculated vectors into clustered groups. No additional limitations are present.

With respect to claim(s) 6 and 16, the claim(s) recite(s) “applying a K-means clustering method”, which reads on a human using a particular algorithm to group the vectors. No additional limitations are present.

, which reads on a human using a threshold value during the calculation of the clusters. No additional limitations are present.

With respect to claim(s) 8 and 18, the claim(s) recite(s) “detects the test triple”, which reads on a human recognizing that the original triple is not in the clusters, and using that recognition to note that the triple is incorrect. No additional limitations are present.

With respect to claim(s) 9 and 19, the claim(s) recite(s) “embeds...through Skip-gram or Glove”, which reads on a human using a particular algorithm when calculating the vectors. No additional limitations are present.

With respect to claim(s) 10 and 20, the claim(s) recite(s) “learning the training entity vector”, which reads on a human calculating a vector using a particular algorithm. No additional limitations are present.

These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9-12, 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US PG Pub No. 2019/0087724), hereinafter Park.

Regarding claims 1 and 11, Park teaches
(claim 1) An incorrect triple detection system comprising (a server, i.e. system [0005]):
(claim 11) An incorrect triple detection method comprising (a method [0005]):

a triple selector configured to select a target triple (subject, type, object) in a 5knowledge base (the server, which may be controlled by a processor, i.e. triple selector [0104], and which operates a knowledgebase, i.e. in a knowledgebase, may receive input of triple data sets, i.e. select a target triple [0017], where the triple data ;
a sampler configured to create a sentence model by connecting object triples sharing entities included in the target triple (the server, which may be controlled by a processor, i.e. sampler [0104], can classify triple data sets that include any one of similar relations in a data cluster set, i.e. connecting object triples sharing entities included in the target triple [0051], and can further convert the triple data sets in each cluster set into a sentence form, i.e. create a sentence model [0054],[0056]);
a model builder configured to embed the sentence model into a vector space to create a training entity vector and build at least one of an embedding model or a relation 10model (the server, which may be controlled by a processor, i.e. model builder [0104], can embed the sentence form results into an entity space, i.e. to embed the sentence model into a vector space, by embedding each entity as a vector, i.e. create a training entity vector, using an algorithm Skip-gram, RDF2sentence, or word2vec, and the entity vectors can be learned for each relation model, i.e. build at least one of an embedding model [0054-6],[0101], and where the entity vectors may then form the basis for learning relation models, i.e. build at least one of ... a relation model [0061]); and
 an incorrect triple detector configured to detect an incorrect triple by inputting a test triple into at least one of the embedding model or the relation model (the server, which may be controlled by a processor, i.e. incorrect triple detector [0104], may determine a threshold value of the data that can identify a corresponding .  

Regarding claims 2 and 12, Park teaches claims 1 and 11, and further teaches
creates 15the sentence model by removing entities of the object triples (the data cluster sets are determined by triple data sets with similar relations, and the triple data sets included in each data cluster set are embedded into sentence form, i.e. creates the sentence model [0049-51],[0054], where the similar relations are calculated based on the number of data sets that include the target relation versus the number of data sets that include a possible similar relation, i.e. removing entities of the object triples [0072-8]).  

Regarding claims 4 and 14, Park teaches claims 1 and 11, and further teaches
a filtering unit configured to filter out unrelated entities from the embedding model (the server, which may be controlled by a processor, i.e. a filtering unit [0104], can classify triple data sets into a data cluster set, where the triple data sets included in a data cluster set can be understood as data sets that include any one of the similar relations in the relation cluster, where a triple data set has entities in the subject and object position related by a relation in the predicate position, i.e. to filter out .  

Regarding claims 9 and 19, Park teaches claims 1 and 11, and further teaches 
embeds the sentence model into the vector space through at least one of Skip-gram or Glove (the sentence form results are embedded into an entity space, i.e. embeds the sentence model into the vector space, by embedding each entity as a vector using an algorithm Skip-gram, i.e. through at least one of Skip-gram [0054-6]).  

Regarding claims 10 and 20, Park teaches claims 1 and 11, and further teaches
builds the relation model by learning the training entity vector through at least one of TransE, TransR, NTN, or HolE (the entity vectors may form the basis for learning relation models, i.e. builds the relation model by learning the training entity vector [0061], where the relation model is learned by using a neural tensor network, i.e. through at least one of...NTN [0063]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Chalabi et al. (U.S. PG Pub No. 2018/0039695), hereinafter Chalabi.

Regarding claims 3 and 13, Park teaches claims 2 and 12.
While Park provides recognizing relations and clustering data sets that share a relation, Park does not specifically teach that the number of relations between entities can be different, and thus does not teach
sets the number of relations differently for each of the entities of the target triple.  
Chalabi, however, teaches sets the number of relations differently for each of the entities of the target triple (the relation-extracting subsystem can link relation triples representing facts together, such as for the triple <“Mark Zuckerberg,” “founded,” “Facebook”>, i.e. target triple, and another triple being <“Mark Zuckerberg,” “founded,” “2004”>, where the date “2004” is another relation to “Mark Zuckerberg”, i.e. sets the number of relations differently for each of the entities [0102-6]).  
Park and Chalabi are analogous art because they are from a similar field of endeavor in proper classification of information. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the provides recognizing relations and clustering data sets that share a relation teachings of Park with a subject having more relations than an object when triples are linked as taught by Chalabi. The motivation to do so would have been to substitute .

Claim(s) 5-8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Brennan et al. (U.S. PG Pub No. 2018/0075368), hereinafter Brennan.

Regarding claims 5 and 15, Park teaches claims 1 and 11. 
While Park provides clustering of triple data sets, Park does not specifically teach that the clustering utilizes the entity vector, and thus does not teach
performing clustering using the training entity vector.  
Brennan, however, teaches performing clustering using the training entity vector (a vector representation for each phrase may be generated, i.e. training entity vector [0044:17-27], and the cluster model may perform sentence-level clustering on the vector representations using vector quantization, i.e. performing clustering [0045]).  
Park and Brennan are analogous art because they are from a similar field of endeavor in proper classification of information. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clustering of triple data sets teachings of Park with the clustering of the vector representations of the phrases as taught by Brennan. The motivation to do so would have been to achieve a predictable result of enabling a system to determine which features are most indicative of a “true positive” for an entity or relationship (Brennan [0044]).
	Regarding claims 6 and 16, Park in view of Brennan teaches claims 5 and 15, and Brennan further teaches
	applying a K-means clustering method (the cluster processing step may employ k-means clustering for cluster analysis [0045:11-15]).
	Where the motivation to combine is the same as previously presented.

	Regarding claims 7 and 17, Park in view of Brennan teaches claims 5 and 15, and Park further teaches
	normalizes the embedding model by applying a threshold to a range of K clusters (dev data can be used to determine a threshold value by randomly changing the subject/object of the dev data that is supposed to be true to different values, and the threshold value is used to compare the points of new data calculated by the relation model, i.e. normalizes...by applying a threshold, where the data used by the relation model are in data cluster sets which have ben embedded into vector space, i.e. a range of K clusters [0054-55],[0064-5], and where the entity vectors can be learned by way of a neural network for each relation model, i.e. normalizes the embedding model [0101]).  

Regarding claims 8 and 18, Park in view of Brennan teaches claims 7 and 17, and Park further teaches
detects the test triple not included in the range of K clusters as an incorrect triple (sets of relations can be placed into relation clusters, where similar relations form a cluster separate from other clusters, i.e. range of K clusters [0048-50], .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mehra et al. (U.S. PG Pub No. 2009/0006463): Verifying object relational maps.
Lourentzou et al. (U.S. PG Pub No. 2020/0097597): Extracting relations from text.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659 

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659